J.A13042/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


OBIANUJU S. OLIVER,                         :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellant         :
                                            :
                    v.                      :
                                            :
STACEY L. OLIVER,                           :
                                            :     No. 2759 EDA 2013
                          Appellee          :


             Appeal from the Order Entered September 6, 2013
            In the Court of Common Pleas of Philadelphia County
         Domestic Relations No(s).: 10-09243; PACSES No. 510111750

BEFORE: ALLEN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                    FILED SEPTEMBER 16, 2014

                                                ) appeals pro se from the order

entered in the Philadelphia County Court of Common Pleas awarding her

spousal and child support.1     Wife contends that alimony should be awarded

to her based upon the Federal Poverty Guidelines for her household size of

two

1183(a), also known under Section 213A of the INA as form I-864. Wife has

also filed with this Court an application to file an amended brief and an




*
    Former Justice specially assigned to the Superior Court.
1
                                                                pro se in this
appeal.
J. A13042/14

                                             on, accept the amended brief, and

affirm.

        On May 21, 2012, the Master in Support entered a proposed order of

support which provided that Husband shall pay child support in the amount

of $768.31 per month and spousal support in the amount of $738.58 per

month, plus $50.00 monthly toward arrears.2 On September 6, 2013, the

trial court entered the following order:

           Both parties present pro se.    The court heard from both

           exceptions are denied. The court heard from both parties


           Proposed order entered as final support order.

Order, 9/6/13. This timely appeal followed.3         Wife filed a court-ordered

Pa.R.A.P. 1925(b) statement of errors complained of on appeal and the trial

court filed a responsive opinion.

        On October 28, 2013, this Court entered the following per curiam rule

to show cause order:

              This appeal has been taken from the September 6,
           2013 order in support. It is unclear if the spousal support
           portion of this order is final and appealable. Generally, an

2
    The facts are unnecessary for our disposition.
3
  The support order was entered on September 6, 2013. The thirtieth day
thereafter was Sunday, October 6, 2013. See
notice of appeal was filed on October 7, 2013 and was therefore timely. See
1 Pa.C.S. § 1908 (providing that when last day of any period of time
referred to in any statute falls on Saturday, Sunday, or legal holiday, such
day shall be omitted from computation).



                                       -2-
J. A13042/14

         appeal only lies from a final order.          See Pa.R.A.P.
         341(b)(1) (a final order is any order that disposes of all
         claims and of all parties); Leister v. Leister, 684 A.2d
         192 (Pa. Super. 1996) (. . . spousal support [is not]
         appealable until all economic issues have been resolved);
         Fried v. Fried, 501 A.2d 211 (Pa. 1985) (issues are
         reviewable after entry of divorce decree and resolution of
         all economic issues). Instantly, it is unclear if there has
         been a divorce compliant [sic] filed. If a divorce compliant
         [sic] has been filed, it is unclear if a divorce decree has
         been entered and if all economic claims have been
         resolved.

            Accordingly, [Wife] is directed to show cause . . . as to
         the appealability of the spousal support portion of the
         order. . . .

Order, 10/28/13.

      Wife filed a response to the order and argued that the spousal support



concerned that errors made in the trial court, if not corrected in the Superior

Court of Pennsylvania, would be made a final order during the divorce

proceedings. [Wife] is not aware of how long the divorce proceedings will

                                                                        3, at 4

(unpaginated).

      On November 4, 2013, this Court entered the following per curiam

order:

            In accordance with the rule to show cause order dated
         October 28, 2013 and in consideration of your response
         that there are still outstanding economic issues to be
                                                  solely the issues
         regarding child support will be referred to the panel
         assigned to decide the merits of this appeal. . . .



                                     -3-
J. A13042/14

Order, 11/4/13 (emphasis added).

     Wife raises the following issues on appeal:

        1. Is [Wife] entitled to retroactive Spousal Support starting
        June 22, 2010? . . .



        support obligations? . . .

        3. Did the trial court erred [sic] by not revie
        annual income[?]

        4. Did the trial court erred [sic] by not ordering [Husband]


                                        -864 Affidavit of Support
        obligation affect Divorce Settlements? . . .

        6. Did the trial court erred [sic] when Judge Peter Rodgers

        denied same exceptions? . . .

               -8.

     As stated above, Wife also filed an application to amend her brief,

                      ed Brief contains only matters not being resolved at



The amended brief does not contain a statement of the questions involved

pursuant to Pa.R.A.P. 2119(a).

     As a prefatory matter we consider whether Wife has waived the issue



                                 See




                                     -4-
J. A13042/14




rele                                                Harris v. Toys "R" Us-

Penn, Inc., 880 A.2d 1270, 1279 (Pa. Super. 2005). This Court has stated:

            [A]ppellate briefs and reproduced records must
         materially conform      to   the   requirements of the
         Pennsylvania Rules of Appellate Procedure.         Pa.R.A.P.
         2101. . . . Although this Court is willing to liberally
         construe materials filed by a pro se litigant, pro se status
         confers no special benefit upon the appellant. To the
         contrary, any person choosing to represent himself in a
         legal proceeding must, to a reasonable extent, assume
         that his lack of expertise and legal training will be his
         undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010) (some citations

omitted).    An appellant abandons an issue by not addressing it in the

argument section of the brief. In re K.K., 957 A.2d 298, 303 (Pa. Super.

2008) (citing In re Jacobs, 936 A.2d 1156, 1167 (Pa. Super. 2007) (finding

issue waived because appellant did not address it in argument section of

appellate brief)).

       Wife did not address the issue of child support in the argument section

of her brief, reply brief, or amended brief.    Therefore, we find the issue

abandoned.     See id.; Harris, 880 A.2d at 1279.       This Court previously

notified Wife we will not hear any spousal support issue.

       Order affirmed.   Application to file amended brief granted and brief

accepted.




                                     -5-
J. A13042/14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/16/2014




                          -6-